Smith, C. J.,
delivered the opinion of the court.
The appellee, an attorney at law, was disbarred as such by an order of the court below, rendered on August 23, 1921, which order was affirmed on appeal to this court in Ex parte Cashin, 128 Miss. 224, 90 So. 850. On January 23, 1923, the appellee filed a petition in the court below-praying that he be reinstated as an, and permitted to practice his profession of, attorney at law. At the February term of the court, the appellants herein were appointed by an order entered on the minutes of the court— “To act as counsellors in and for the said court, to make ansAver to the said petition that the court may be fully advised in said matter. The said counsellors are hereby ordered and directed to summons any and all witnesses, make and file any and all pleadings, and do such other things incidental to the practice of law in fully advising the court as to whether or not the petition of the said J. M. Cashin should be sustained or dismissed.”
Thereafter, after hearing the evidence in support of and in opposition to the petition, an order was entered reinstating the appellee in accordance with the prayer of his petition and the holding of a majority of this court in the *590case of Ex parte Redmond, 120 Miss. 536, 82 So. 513. Afterwards the court, by an order on its minutes — “adjudged that the committee appointed by the court to respond'to the petition in the foregoing cause be, and they, are hereby, allowed, authorized, and directed to prosecute an appeal to the supreme court from the order reinstating the applicant, J. M. Cashin, to the privileges of an attorney at law, upon the filing of an appeal bond in the sum of one hundred dollars conditioned as required by law, to be approved by the clerk of this court.”
Acting on this order an appeal bond was executed by two of the committee therein referred to as principals, reciting that:
“The condition of the foregoing obligation is such that, whereas, in the circuit court of Humphreys county, a judgment was rendered reinstating said J. M. Cashin to the practice of law at the vacation term of said court, on the -day of April, 19 — , and the said J. D. Jones et al., feeling aggrieved by said judgment have prayed and obtained an appeal to the supreme court. Now, if the said appellants (1) shall prosecute said appeal with effect; and (2) shall pay all costs, if the same be affirmed, then this obligation to be void; otherwise'to remain in full force and effect.”
The cause now comes on to be heard on a motion by the appellee bo dismiss the appeal for the reason that the appellants have no right thereto.
An appeal is not a matter of right, and lies only.when authorized by law. Bridges v. Clay County, 57 Miss. 252; State ex rel. Brown v. Poplarville Sawmill Co., 119 Miss. 432, 81 So. 124. No statute authorizing this appeal has been called to our attention and the only one under which it could lie is section 33, Code of 1906 (Hemingway’s Code, section 8) which provides that:
“An appeal may be taken to the supreme court from .any 'final judgment of a circuit court in a civil case, *591. . . by any of the parties or legal representatives of such parties,” etc.
The order by which the court below authorized the appellants “to act as counsellors in and for the said court,” etc., in this proceeding did not make the appellants parties thereto, but at most made them amici curiae only, and an amicus curias is not within the statute and has no right to an appeal thereunder. Miller v. Keith, 26 Miss. 166.
The motion will be sustained, and the appeal dismissed.

Motion sustained, appeal dismissed.